FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2022

                                      No. 04-21-00566-CR

                                  Johnny Gabriel LAZALDE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-8681
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On April 12, 2022, we abated this appeal pursuant to Rule 38.8(b)(2) of the Texas Rules
of Appellate Procedure. We ordered the trial court to file supplemental clerk’s and reporter’s
records in this court no later than May 12, 2022. On May 11, 2022, the trial court filed a request
for an extension of time until June 13, 2022. The trial court’s request is GRANTED. Time is
extended until June 13, 2022.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court